DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10, 16-20 with traverse in the reply filed on 12/29/2021 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive because the claims directed towards apparatus (i.e. Group I) require a search in H01L29/7926 and the claims directed towards method (i.e. Group II) require a search in H01L21/823487. Therefore, since the claims of Group I and Group II require two separate searches in two separate fields, the requirement is still deemed proper and is therefore made FINAL. 
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5,7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 9224813-B2) in view of Tan et al. (US 10103,159 B2).

Regarding claim 1, Hossain discloses,

    PNG
    media_image1.png
    584
    744
    media_image1.png
    Greyscale

A memory cell (Figs. 2A-2C), comprising:
a substrate (silicon substrate, FIG. 2A);
a body including plural layers (bottom insulator, gate metal, top insulator, FIG. 2A), the body having an inner body (core(inner) gate 204, Fig. 2C) and an outer body (shell (outer) gate 202, Fig.  2C) and the body being formed on top of the substrate (See Fig. 2A);
a nanotube trench (trench filled with channel, source & drain material, see FIG. 2A) formed vertically in the body and extending to the substrate (as seen in Fig. 2A above);
and a nanotube structure (comprising nanotube-shaped channel Figs. 2A & 2C) formed in the nanotube trench (see FIG. 2A), wherein the nanotube trench divides the body into the inner body and the outer body (as seen in Fig. 2A).

However, Hossain additionally discloses, the nanotube-shaped channel is mechanically separated from the inner body and the outer body by gate dielectric (see Fig. 2A & 2C) (similar way nanotube structure 108 is mechanically separated from the inner body 104A and outer body 104A-B by dielectric 110A-B, 112A-B & 114A-B in drawing Fig. 1A).
Meanwhile Tan discloses, a vertical three-dimensional memory device 10 wherein the channel layer 112 maybe mechanically separated from a gate conductor 110 by a gate dielectric layer comprising charge blocking layer 218a, a charge tunneling layer 218b and charge storage layer 218c (see Fig. 2, Col. 11, lines 49-57).
the charge blocking layer 218a and charge tunneling layer 218b may comprise high-k dielectric hafnium oxide (HfO2) (col. 13, line 40-43).

    PNG
    media_image2.png
    535
    515
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to form the gate dielectric of HOSAIN as a gate dielectric comprising a charge trap layer 218c, charge blocking layer 218a and tunnel insulating layer 218b such that the nanotube structure is mechanically separated from the inner body and the outer body by a tunnel oxide layer (218b made of hafnium oxide as taught above) , a charge trapping layer, and a blocking oxide layer (218a made of hafnium oxide), according to disclosing of Tan above, in order to form memory cell of a vertical three-dimensional memory device at interface of channel and conductive  gate metal, as taught by Tan (see Col. 12, lines 13-19).

Regarding claim 2, Hossain & Tan disclose the memory cell of claim 1 and further disclose, wherein the tunnel oxide layer is arranged between the charge trapping layer and the nanotube structure (in combined device, tunneling layer 218b  between charge trapping layer 218a  and  channel layer/112 according to Tan Fig. 2), and the blocking oxide layer is arranged between the charge trapping layer and the inner and outer bodies (In Combined device, Hossain’s gate dielectric layer in Fig. 2A  is replaced by Tan’s dielectric layer 218 comprising 218a, 218c & 218b formed on the inner and outer gate and Tan Fig. 2 shows 218a is between 218c and gate 110, so blocking layer 218a will be  between charge trapping 218c and the inner body (inner gate) and  outer body (outer gate)).

Regarding claim 3, Hossain & Tan disclose the memory cell of claim 2 and further disclose, wherein the tunnel oxide layer vertically surrounds the nanotube structure, -20-0338-265-WO/2018-086-03the charge trapping layer vertically surrounds the tunnel oxide layer; and the blocking oxide layer vertically surrounds the charge trapping layer (in combined device, Hossain’s’ gate dielectric in Fig. 2A is made of  Tan’s  tunneling 218b, charge storage 218c and blocking layer 218a sequentially formed on channel layer, therefore in combined device, tunnel oxide 218b surrounds channel layer, charge trapping layer 218c surrounds tunnel oxide layer 218b and the blocking layer 218a surrounds charge trap layer 218c, see Tan, Fig. 2).

Regarding claim 4, Hossain & Tan disclose the memory cell of claim 2 and further disclose, wherein the tunnel oxide and blocking oxide layers comprise high-K dielectric oxides (218b  & 218a may comprise high-k dielectric layer such as hafnium oxide, see Tan Col. 13, lines 40-43).

Regarding claim 5, Hossain & Tan disclose the memory cell of claim 1 and further disclose, wherein the nanotube structure comprises: a source region (source, Hossain, Fig. 2A) formed on the substrate; a 

Regarding claim 7, Hossain & Tan disclose the memory cell of claim 1 and further disclose, wherein the inner body comprises a core gate (core(inner) gate, Hossain Fig.  2C) and the outer body comprises a shell gate (shell(outer) gate, Hossain Fig. 2C).

Regarding claim 8, Hossain & Tan disclose the memory cell of claim 7 and further disclose, further comprising: a protective layer (ILD, Hossain Fig. 2A) arranged on top of the body and nanotube structure (See Hossain Fig. 2A).

Regarding claim 9, Hossain & Tan discloses the memory cell of claim 8 and further disclose, further comprising: a shell gate contact (shell (outer) gate contact , Hossain Fig. 2A) passing through the protective layer (ILD) and electrically coupled to the shell gate (see Fig. 2A); and -21-0338-265-WO/2018-086-03a core gate contact (core(inner) gate contact, Hossain Fig. 2A) passing through the protective layer (ILD) and electrically coupled to the core gate (see  Hossain Fig. 2A) and to the shell gate contact (via channel).

Claim 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. in view of Tan et al. and further in view PARK et al. (US 2016/0099254 A1)

Regarding claim 6, Hossain & Tan discloses the memory cell of claim 1 but does not explicitly disclose, wherein the substrate comprises a doped well arranged in a region adjacent to the nanotube structure.
But Park discloses, source connection may be made by forming doped area (N+ doped well, Fig. 10A, para [0074]) within the substrate adjacent to channel 187 (Fig. 10B) 

 
Regarding claim 10, Hossain & Tan disclose the memory cell of claim 8 and further disclose, further comprising: a drain contact (Drain contact, Hossain Fig. 2B) passing through the protective layer (ILD) and electrically coupled to the nanotube structure (Figs. 2A-2B); and a source contact (Source Contact, Hossain Fig. 2B) passing through the protective layer (ILD).
But Hossain & Tan do not explicitly disclose, and electrically coupled to the substrate.
But Park discloses, source connection may be made by forming doped area (N+ doped well, Fig. 10A, para [0074]) within the substrate adjacent to channel 187 (Fig. 10B) 
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify the memory cell in the combined device such the source contact is electrically coupled to the substrate via a doped well, according to disclosing of PARK, in order to electrically connect the source contact with the nanotube channel region, as taught by PARK above.

Claim 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 9224813-B2) in view of Tan et al. (US 10103,159 B2) in view of VOGT (US 2018/0095821 A1).

Regarding claim 16, Hossain discloses,

    PNG
    media_image3.png
    490
    624
    media_image3.png
    Greyscale

 …….  a substrate (silicon substrate, Fig. 2A): 
and …… cell (Fig. 2A) ……… wherein each of the …. cells comprises, 
a body including plural layers (bottom insulator, gate metal and top insulator, Fig. 2A), the body being formed on top of the substrate (silicon substrate, Fig. 2A) ; a nanotube trench (trench filled by channel, source  & drain material, Fig. 2A) formed vertically in the body and extending to the substrate (as seen in Fig. 2A) ; a nanotube structure (comprising  channel, Fig. 2A) formed in the nanotube trench , wherein the nanotube trench divides the body into an inner body (core (inner) gate, Figs. 2A & 2C) and an outer body (shell(outer) gate, Figs. 2A & 2C).
But Hossain fails to disclose,
a memory controller arranged on the substrate;
 a plurality of memory cell arranged in an array on the substrate and electrically coupled to the memory controller,
and the nanotube structure is mechanically separated from the outer body by a tunnel oxide -24-0338-265-WO/2018-086-03 layer, a charge trapping layer, and a blocking oxide layer.
However, Hossain additionally discloses, the nanotube-shaped channel is mechanically separated from the inner body and the outer body by gate dielectric (see Fig. 2A & 2C) (similar way nanotube structure 108 is mechanically separated from the inner body 104A and outer body 104B by dielectric 110A-B, 112A-B & 114A-B in drawing Fig. 1A).
Meanwhile Tan discloses, a vertical three-dimensional memory device 10 wherein the channel layer 112 maybe mechanically separated from a gate conductor 110 by a gate dielectric layer comprising charge blocking layer 218a, a charge tunneling layer 218b and charge storage layer 218c (see Fig. 2, Col. 11, lines 49-57).
The charge blocking layer 218a and charge tunneling layer 218b may comprise high-k dielectric hafnium oxide (HfO2) (col. 13, line 40-42).

    PNG
    media_image2.png
    535
    515
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to form the gate dielectric of HOSAIN as a gate dielectric comprising a charge trap layer 218c, charge blocking layer 218a and tunnel insulating layer 218b such that the nanotube structure is mechanically separated from the outer body by a tunnel oxide layer (218b made of hafnium oxide) , a charge trapping layer, and a blocking oxide layer (218a made of hafnium oxide), according to disclosing of Tan above, in order to form a memory cell of a vertical three-dimensional memory at interface of channel and conductive  gate metal, as taught by Tan (see Col. 12, lines 13-19).
Hossain & Tan still do not explicitly disclose,


a memory controller arranged on the substrate;
and a plurality of memory cell arranged in an array on the substrate and electrically coupled to
the memory controller.
But VOGT discloses,
	Memory controller 120 electrically coupled to a memory device 140 comprising banks divided into subarrays (see Fig. 1) comprising groups of rows of memory cells (para 0041], lines 1-6) and memory device 140 may include in-package DRAM dies or memory mounted on a common substrate with processor 110 and memory controller 120… and such a configuration can function as on-chip cache resources for multi-level memory system (see para [0040], lines 1-5).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to incorporate the disclosing of VOGT into Hossain & Tan above such that a memory controller is arranged on the substrate (silicon substrate, Hossain Fig. 2A) and a plurality of the memory cells arranged in an array on the substrate and electrically coupled to the memory controller, in order to form in-package DRAM dies to function as on-chip cache resources for multi-level memory system, as taught by VOGT above.

Regarding claim 17, Hossain, Tan & VOGT disclose the memory cell of claim 16 and further disclose, wherein in each of the plurality of memory cells: the tunnel oxide layer vertically surrounds the nanotube structure; the charge trapping layer vertically surrounds the tunnel oxide layer; and the blocking oxide layer vertically surrounds the charge trapping layer(in combined device, Hossain’s’ gate dielectric in Fig. 2A is made of tunneling 218b, charge storage 218c and blocking layer 218a sequentially formed on channel layer as per Tan Fig. 2, therefore in combined device, tunnel oxide 218b vertically 

Regarding claim 18, Hossain, Tan & VOGT disclose the memory cell of claim 16 and further disclose, wherein the nanotube structure of each of the plurality of memory cells comprises: a source region (source, Hossain, Fig. 2A) formed on the substrate; a channel region (Channel, Hossain Fig. 2A) formed on the source region (see Fig. 2A); and a drain region (drain, Hossain Fig. 2A) formed on the channel region.

Regarding claim 20, Hossain, Tan & VOGT disclose the memory cell of claim 16 and further disclose, wherein for each of the plurality of memory cells, the inner body comprises a core gate (core(inner) gate, Hossain Fig. 2C) and the outer body comprises a shell gate (shell(outer) gate, Hossain fig. 2C).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. in view of Tan et al. and n view of VOGT and further in view of PARK et al. (US 2016/0099254 A1)

Regarding claim 19, Hossain, Tan & VOGT disclose the memory cell of claim 16 but does not explicitly disclose, wherein the substrate comprises a doped well arranged in a region adjacent to the nanotube structure of each of the plurality of memory cells.
But Park discloses, source connection may be made by forming doped area (N+ doped well, Fig. 10A, para [0074]) within the substrate adjacent to channel 187 (Fig. 10B) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.